Roberts, J.
There was a plea in abatement overruled, and afterwards a plea to the merits, and a confession of judgment with a stay of execution. The ruling of the court on the plea in abatement was excepted to, and is now assigned as error. The confession of judgment waived the errors, if any, in the precedent action of the court; and the judgment, having been rendered in pursuance to the terms of the agreement of the parties, filed in court, it must be held to be conclusive. (Hart. Dig. Art. 771.) Judgment is afiirmed with damages.
Affirmed with damages.